             Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 1 of 27



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9
                                           AT SEATTLE

10   DANITA ERICKSON,
                                                   NO. 2:18-cv-01029-JCC
11                                  Plaintiff,
     vs                                            PLAINTIFF’S OPPOSITION TO
12                                                 DEFENDANT’S
     BIOGEN, INC.                                  MOTION FOR SUMMARY JUDGMENT
13
                                    Defendant.     NOTED FOR: AUGUST 30, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S OPP TO DEF SJ MOTION - 1
                                                                       LAW OFFICES
     [2:18-cv-01029-JCC
     [4846-2819-0366]                                     GORDON THOMAS HONEYWELL LLP
                                                              1201 PACIFIC AVENUE, SUITE 2100
                                                                   POST OFFICE BOX 1157
                                                             TACOMA, WASHINGTON 98401-1157
                                                         (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 2 of 27



 1                                                I.     INTRODUCTION

 2          Danita Erickson sued Biogen, Inc., for discrimination, retaliation, and wrongful

 3   termination in violation of the Americans with Disabilities Act, Title VII, the Age Discrimination
 4   in Employment Act, the Washington Law Against Discrimination, the False Claims Act, and
 5   public policy. While Biogen moves to dismiss Plaintiff’s case, this Court should deny the
 6
     motion because there are material issues of fact related to all claims, including regarding
 7
     Erickson’s disability, her manager’s preferential treatment of men over women, false claims
 8
     made to Medicare, and Erickson’s protected activity under the ADA, WLAD, and the FCA.
 9
                                            II.        STATEMENT OF FACTS
10
            Biogen is a global pharmaceutical company focusing Multiple Sclerosis. Ex. 1 (Palacio
11

12   Dep.) at 24:18-26:24.1 Biogen separates its sales force from the medical/research side and

13   requires the two groups to maintain independent roles. Id. at 76:25-77:12. In the sales

14   division, field employees, who sell the MS portfolio to medical providers, are called Territory
15
     Business Managers (TBMs) and are characterized as Executive, Senior, or regular, with
16
     Executive and Senior being more experienced. Ex. 2 (Brown 30(b)(6) Dep.) at 45:24-47:21.
17
            Biogen instructs TBMs that they must adhere strictly with false claims statutes. Ex. 3 at
18
     804; Ex. 4 (Erickson Dep.) at 168:8-22. For instance, both Washington and federal law
19
     prohibit participating in presenting fraudulent insurance claims. See RCW 74.66.020(1); 31
20

21   U.S.C. § 3729(a)(1)(A)-(B). TBMs cannot participate in promotion of off-label use of any

22   Biogen products and must “take special care to avoid even the appearance of unduly
23   influencing” clinical decisions, promoting Biogen products only “for the uses that have been
24
     approved” by the FDA. Ex. 3 at 810. TBMs are required to follow theses policies and report
25

26    1All exhibits cited herein correspond to the Declaration of Janelle E. Chase Fazio in support of Plaintiff’s
      Opposition to Defendant’s Motion for Summary Judgment.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 2
                                                                                        LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                     GORDON THOMAS HONEYWELL LLP
                                                                               1201 PACIFIC AVENUE, SUITE 2100
                                                                                    POST OFFICE BOX 1157
                                                                              TACOMA, WASHINGTON 98401-1157
                                                                          (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 3 of 27



 1   potential issues, such as the off-label use or promotion of a drug. Palacio Dep. at 79:25-

 2   81:25; Ex. 3 at 803. TBMs are instructed: “continue to raise your concern until it has been
 3
     addressed. . . you should consider contacting your manager’s manager, another manager, the
 4
     Compliance Helpline, or one of the other resources listed in the Code.” Id.
 5
              TBMs are formally reviewed every six months. Brown 30(b)(6) Dep. at 47:24-48:4.
 6
     TBMs receive an “OPR rating,” which is a two-part numerical score. Id. at 44:7-14; 50:5-14;
 7

 8
     65:6-8. The first number is based on the TBM’s objective sales data and the second number

 9   is based on the regional manager’s subjective assessment. Id. at 54:20-55:5. Four subjective

10   sales competencies are evaluated: territory and account planning, business knowledge, sales
11   disposition, and customer-focused selling. Id. at 50:25-51:10. In performance reviews TBMs
12
     are competitively rated “as compared to other employees in their peer groups.” Ex. 5 at 1255
13
     (emphasis in original). Biogen provides guidelines to instruct managers how to rate TBMs.
14
     Brown 30(b)(6) Dep. at 51:11-18; Ex. 5 at 1255; Ex. 6 at 1486. “Stakeholder feedback,” also
15
     known as the “key to a fair review,” is feedback from peers and/or customers. Ex. 5 at 1257. 2
16

17          Danita Erickson is a 47-year-old woman with over 20 years of experience in the

18   medical sales industry. Erickson Decl. at ¶ 2. Erickson was hired at Biogen in 2011 as a

19   Senior TBM. Id. at ¶ 3. Erickson worked in a Western Washington territory, which included
20
     some customers in Seattle and the Tacoma South Sound, as well as parts of Alaska. Id.
21
     Erickson shared this territory with sales partner Jim Lykins. Id. In late 2017, Erickson and
22
     Lykins’ Western Washington counterparts were Sarah Lenoue and Matt Chapman, whose
23
     territory was the Seattle area. Id. at ¶ 4. Lenoue and Erickson were hired together in 2011. Id.
24

25
      2 Brown never sought stakeholder feedback regarding Erickson. Brown 30(b)(6) Dep. at 57:25-58:2. But
26    Erickson’s peers considered her to be professional, confident, customer-focused, highly respected amongst
      medical providers, and thought she had “all the qualities that you want in a co-worker or someone that
      works for your company.” Lenoue Dep. at 104:23-105:23; 164:9-16; Volkmann Dep. at 48:22-49:13.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 3
                                                                                       LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                    GORDON THOMAS HONEYWELL LLP
                                                                              1201 PACIFIC AVENUE, SUITE 2100
                                                                                   POST OFFICE BOX 1157
                                                                             TACOMA, WASHINGTON 98401-1157
                                                                         (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 4 of 27



 1   Chapman was hired in 2017 as a regular TBM. Id. In late 2017, early 2018, Erickson’s

 2   manager was regional manager Mary Brown. Id.
 3
            Erickson had positive reviews, including the final two leading up to her termination,
 4
     receiving OPR ratings of 2/2, signifying she met sales expectations and was proficient in all
 5
     four sales competencies. Brown 30(b)(6) Dep. at 42:8-43:19; 57:5-13; see also Exs. 7-9
 6
     (Reviews and Sales). Brown never gave Erickson a negative review. Brown 30(b)(6) Dep. at
 7

 8
     61:1-10. Brown’s reviews of Erickson were uniformly positive. Ex. 8 at 1942-43.

 9          Erickson has experienced migraines for the last ten years that cause sharp, stabbing

10   pain in her eyes and pounding pain in her head and neck, and which on a pain scale of 1 to
11   10 often are at a level of 8. Galvon Decl. at ¶¶ 3-4. These migraines are severely debilitating.
12
     Galvon Decl. at ¶ 4. Sometimes one migraine lasts two days and sometimes she has six to
13
     eight migraines in a month. Id. at ¶ 5. Her migraines are triggered by many things, including
14
     stress and external factors. Id. When she is particularly stressed, Erickson’s migraines
15
     increase in frequency. Erickson Decl. at ¶ 5. Air travel is not a particular trigger for her
16

17   migraines and her physician has not recommended she avoid air travel. Galvon Decl. at ¶ 5.

18            In September 2017, Erickson suffered a debilitating migraine on a sales trip with

19   Brown. Erickson Decl. at ¶ 6. Brown seemed understanding at the time, but shortly thereafter
20
     began questioning Erickson about her migraines. Id. at ¶ 7. Brown inquired about Erickson’s
21
     migraines on several occasions, referencing the September incident or asking for more details
22
     about the severity of frequency of her migraines. Id. Brown expressed concern about
23
     Erickson’s ability to do her job. Id. Brown recommended Erickson seek other employment. Id.
24

25
     Brown also discussed Erickson’s condition with her colleagues without Erickson’s permission,

26


      PLAINTIFF’S OPP TO DEF SJ MOTION - 4
                                                                               LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                            GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 5 of 27



 1   including asking Lykins about his observations of the frequency and severity of Erickson’s

 2   migraines, and discussing the migraines with Lenoue. Id; Ex. 10 (Lenoue Dep.) at 52:17-55:8.
 3
              During the time Brown was her manager, Erickson noticed Brown favored male TBMs
 4
     over females. Erickson Decl. at ¶ 8. Brown disproportionately called on male TBMs during
 5
     meetings to report results in their territories, assigned male TBMs to committees that gave
 6
     them exposure in the industry, supported male TBMs with promotions in the company, and
 7

 8
     assigned male TBMs more advanced tasks like taking the new Division Manager on a day of

 9   field calls. Id. By contrast, Brown regularly disregarded comments made by female TBMs at

10   meetings, overlooked female TBMs for committee assignments, refused to participate in
11   promotions female TBMs sought in the company, and assigned female TBMs to more
12
     administrative tasks, such as finding a dinner location. Id. Erickson’s coworkers noticed the
13
     same issues. Lenoue noticed Brown favored men when deciding opportunities at the regional
14
     level. Lenoue Dep. at 42:19-43:23 (“everybody else should have an opportunity as well, and it
15
     seemed like they were mostly going to either one person or the males in the group.”). Brown
16

17   spent more time and energy helping male TBMs apply for promotions within the company,

18   including helping them prepare for interviews. Id. at 45:8-20.

19            Shane Volkmann reported Brown’s favorable treatment of men over women during a
20
     meeting with Division Manager Zac Allison in November 2017. Ex. 11 (Volkmann Dep.) at
21
     55:5-56:1. Volkmann reported that Brown should “treat[] her female workers a little better, or
22
     equally” to the male TBMs. Id. at 33:20-34:2. Allison claimed Volkmann’s report was based on
23
     Erickson’s observations. Ex. 12 (Allison Dep.) at 51:7-17. Erickson and Volkmann had
24

25
     discussed the issue, and another female colleague, Amo Cummings, told Volkmann she also

26


      PLAINTIFF’S OPP TO DEF SJ MOTION - 5
                                                                              LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                           GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
                 Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 6 of 27



 1   reported Brown. Volkmann Dep. at 72:18-73:10. In fact, Volkmann’s report was based on his

 2   own observations. Id. at 55:24-56:1. No one followed up with Volkmann. Id. at 107:11-20.
 3
                As of fall 2017, Zinbryta was a drug in the Biogen portfolio. Ex. 13 (Brown Dep.) at
 4
     78:13-17. Zinbryta was FDA approved to treat MS. Id. at 76:20-77:4. It was hard to sell
 5
     because of its safety profile; patients had to fail on other drugs before they could use Zinbryta.
 6
     Volkmann Dep. at 38:4-9.3 TBMs had a quarterly Zinbryta quota of one per territory and
 7

 8
     triggered the commission for a sale by having a provider submit a Biogen START form. Brown

 9   Dep. at 78:4-79:7. Critically, the START form is pre-filled with the International Classification of

10   Disease (ICD) codes for MS, and by signing the START form the provider “certifies that the
11   rationale for prescribing ZINBRYTA therapy is for a primary diagnosis of ICD-9:340/ICD-
12
     9:340/ICD-10:G35.”4 Ex. 14 (Zinbryta START form). The START form references MS
13
     throughout and does not encompass any other use. Id.
14
              In September 2017, Lykins became involved in the prescription of Zinbryta for off-label
15
     use to a patient with aplastic anemia. Erickson Decl. at ¶ 9. On September 15, 2017, a
16

17   Biogen case manager questioned whether it was appropriate to participate in the prescription

18   since the drug would not be used for MS. Ex. 15 at 167-8. This was a Medicare patient.

19   Erickson Decl. at ¶ 9. Erickson was concerned Lykins and the provider were discussing
20
     Medicare fraud because the pre-filled Zinbryta START form would falsely represent that the
21
     prescription was for on-label use to treat MS when it was really for off-label use. Id.
22
                Erickson objected directly to Lykins about the potential false claim to Medicare.
23
     When Lykins continued with his involvement in the fraudulent prescription, Erickson
24

25    3   Zinbryta was pulled from the U.S. market in March 2018 for safety issues. Brown Dep. at 78:21-23.
26
      4 These are both MS Codes, one in use before October 2015, the other in use after that date. See
      https://icd.codes/icd9cm/340 (IDC9 used until October 2015, then ICD-10 code used); see also
      https://www.cms.gov/Medicare/Coding/ICD10/index.html.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 6
                                                                                         LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                      GORDON THOMAS HONEYWELL LLP
                                                                                1201 PACIFIC AVENUE, SUITE 2100
                                                                                     POST OFFICE BOX 1157
                                                                               TACOMA, WASHINGTON 98401-1157
                                                                           (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 7 of 27



 1   expressed her concerns to Brown. Erickson Dep. at 276:6-277:1; Brown Dep. at 90:1-17;

 2   100:6-10 (“Q So you were aware that Ms. Erickson had concerns about the Tacoma off-label
 3
     Zinbryta patient, correct? A I was aware that she had talked to me about it a bit.”). Brown did
 4
     not stop Lykins’ participation in the fraudulent prescription. Id. at 101:4-15.
 5
            In November 2017, Allison visited Seattle to meet Brown’s sales team. Allison Dep. at
 6
     64:22-65:8. In this visit, Brown selected Lykins to spend significant time with Allison. Ex. 16.
 7

 8
     During that visit, Allison interacted with Erickson on a limited basis during two introductory

 9   meetings. Erickson Decl. at ¶ 11. In the first meeting, Lykins and Allison sat in chairs in front

10   of the doctor and Erickson sat behind them. Allison Dep. at 66:22-68:17. This meeting lasted
11   less than an hour and Lykins and Allison did most of the talking. Id. The second meeting was
12
     10 to 15 minutes with a VA doctor, in which no sales were discussed. Erickson Decl. at ¶ 11.
13
     At no time did Allison observe Erickson in her sales capacity. Id. Erickson opposed the
14
     Zinbryta sale to Allison at dinner that evening. Erickson Decl. at ¶ 12. On December 1, 2017,
15
     Biogen’s CEO sent an email about obligations to report. Ex. 17. On December 4, 2017, Brown
16

17   sent an email congratulating Erickson’s territory for meeting their Zinbryta goal. Ex. 18 at 185-

18   6. The only Zinbryta sale was the off-label sale. Erickson Decl. at ¶ 13. Erickson believed

19   Brown’s email confirmed the hematologist in Olympia submitted the Zinbryta START form,
20
     misrepresenting to Medicare that the prescription was for MS instead of aplastic anemia. Id.
21
            After Lykins, Brown, and Allison disregarded Erickson’s verbal reports, and believing
22
     that Brown’s email confirmed Medicare fraud had occurred, Erickson reported the issue to the
23
     ethics hotline on December 6, 2017. Dkt. 49 at 95. The report noted “Danita confronted Mary
24

25
     [Brown] and is currently in fear of retaliation.” Id. Erickson followed up by speaking to Biogen’s

26   in-house counsel Dan Curto in December 2017. Erickson Decl. at ¶ 14. Curto called Brown in


      PLAINTIFF’S OPP TO DEF SJ MOTION - 7
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 8 of 27



 1   December 2017 as part of his investigation into Erickson’s reports. 30(b)(6) Brown Dep. at

 2   76:23-77:3. Notably, after speaking with Curto, Brown had to take action so her region would
 3
     not receive a commission on the off-label sale reported by Erickson. Brown Dep. at 90:1-92:7.
 4
            Biogen was compelled to produce the patient file for the Zinbryta prescription at issue.
 5
     Dkt. 40 at 8. The patient file shows the form was submitted by the doctor using the MS
 6
     diagnosis code. Ex. 19 at 1731. It also confirms this patient’s primary medical insurance was
 7

 8
     Medicare. Id. at BGN001733. There is a letter from Humana from an appeal of denied

 9   Zinbryta coverage that does not discuss any approval for an off-label use of the drug. Id. at

10   1727. Instead, the letter explains Zinbryta is not on Humana’s approved drug list, but that an
11   exception would be made to cover payment. Id. Nowhere in the patient file does it explain this
12
     is an off-label use of Zinbryta for aplastic anemia. Id.
13
            In January 2018, about a month after Erickson filed her report and Curto launched his
14
     investigation, Erickson spoke to HR manager Keri Palacio about Brown’s repeated
15
     commentary regarding her migraines, as well as Brown’s preferential treatment of male TBMs
16

17   and retaliation concerns. Erickson Decl. at ¶ 15; Palacio Dep. at 158:5-10. Erickson was the

18   second Biogen employee to report this concern. Palacio Dep. at 47:1-11; 173:17-25.

19          Contrary to company policy, Palacio did not investigate the allegations because she
20
     and Allison “did not feel that the statement was justified.” Id. at 47:12-48:13; see also Ex. 20.
21
     Palacio determined after speaking to Biogen in house counsel Curto that Erickson’s (and
22
     Volkmann’s) reports regarding Brown were not reports of discrimination. Id. at 46:22-47:24;
23
     70:19-71:25. Yet, Brown was verbally counseled by Allison regarding Erickson’s report during
24

25
     her 2017 year-end review. Allison Dep. at 183:1-184:15; Palacio Dep. at 69:1-22.

26


      PLAINTIFF’S OPP TO DEF SJ MOTION - 8
                                                                               LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                            GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 9 of 27



 1            By late January 2018, Brown and Allison identified Erickson for realignment, i.e.

 2   termination, and placed her on a list of “bottom performers” presented publicly at a division
 3
     meeting. 30(b)(6) Brown Dep. at 21:5-24:5; Ex. 21. This behind-the-scenes decision was
 4
     made a month before Biogen directed Brown to evaluate TBMs in her territories for the RIF
 5
     and before Brown was aware of the RIF criteria.5 Id. at 13:1-14:2. Allison ratified the decision
 6
     to terminate Erickson; though he had spent limited time with her, he claimed she was the
 7

 8
     weakest in customer focused selling. Id. at 29:22-31:8; see also Ex. 22. On January 19, 2018,

 9   Brown sent Allison a text describing a concern and desire not to “expose” herself, in reference

10   to the decision to terminate Erickson. Id. at 79:17-81:12.
11            A month later, in mid-February 2018,6 Palacio sent the RIF criteria to managers: The
12
     first step was to compare territory TBMs’ OPR ratings from performance reviews, the second
13
     step was to subjectively rate the TBMs in three sales competencies, and the third step was
14
     based on tenure with the company. 30(b)(6) Brown Dep. at 90:8-91:1. Biogen did not consider
15
     sales performance in the 2018 RIF aside from the OPR rating. Id. at 29:6-10. On the first step,
16

17   Erickson and her peers had all received the same OPR rating of 2/2. Id. at 25:11-18.

18            For the second step, Brown was given the role of subjectively ranking Erickson,

19   Lykins, Lenoue, and Chapman. Brown 30(b)(6) Dep. at 29:17-21; 93:23-94:2; Palacio Dep. at
20
     136:12-16. Brown rated Erickson as “developing” for customer focused selling, giving her the
21
     lowest overall score of the four TBMs. Brown 30(b)(6) Dep. at 96:15-18; 99:17-100:2. Brown
22
     rated Chapman “proficient” in all areas, although she testified she “probably” rated him
23

24    5 Incidentally, this decision also came before Erickson received her 2017 year-end performance review, in
      which she was given a solid 2/2 rating as compared with the rest of her peers. 30(b)(6) Brown Dep. at
      57:5-24. Her 2017 end of year review did not indicate any problems with performance, although she had
25    already been selected for termination and was allegedly “developing” in customer focused selling. Id.
26
      6 In the meantime, after she had identified Erickson for termination in mid-January, Brown performed
      Erickson’s final 2017 review in early February, in which she rated Erickson as proficient in all the subjective
      competencies. 30(b)(6) Brown Dep. at 75:1-76:22; Brown Dep. at 110:9-21.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 9
                                                                                          LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                       GORDON THOMAS HONEYWELL LLP
                                                                                 1201 PACIFIC AVENUE, SUITE 2100
                                                                                      POST OFFICE BOX 1157
                                                                                TACOMA, WASHINGTON 98401-1157
                                                                            (253) 620-6500 - FACSIMILE (253) 620-6565
                Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 10 of 27



 1   “developing” during ride alongs in 2017. Id. at 66:25-67:4.7 Brown did not review any

 2   performance reviews, field ride along reports, sales data, or any other objective
 3
     documentation in deciding to terminate Erickson. Id. at 28:2-8.
 4
              The third step was tenure. Id. at 90:8-91:1. In previous RIFs, tenure was considered
 5
     before the subjective criteria. Volkmann Dep. at 47:6-48:9.8 Had Biogen followed the same
 6
     criteria as former RIFs, Chapman would have been selected as he had the least tenure. Id. In
 7

 8
     reality, Brown and Allison had already made the decision to select Erickson for termination a

 9   month before receiving the criteria. 30(b)(6) Brown Dep. at 13:1-14:2; 21:5-24:5.

10              Not knowing she had already been identified for termination, Erickson repeated her
11   concerns about Brown to Palacio in February 2018. Erickson Decl. at ¶ 16. Meanwhile,
12
     Palacio ratified the decision to terminate Erickson, despite her knowledge of Erickson’s
13
     reports of gender discrimination and FCA reporting and knew of Erickson’s fear of retaliation.
14
     Palacio Dep. at 143:14-148:8. Palacio was concerned that the only two TBMs Brown chose for
15
     termination from her territories were women, but the only action she took to ensure it was a
16

17   fair decision was to discuss it with Brown and Allison. Id. at 49:24-50:10; 172:18-173:4.

18            After Erickson was terminated, Chapman, a male TBM with only one year at Biogen,

19   was moved to Erickson’s former territory with Lykins. Brown Dep. at 184:3-15. Chapman is
20
     not-disabled and has never reported a potential false claims issue. Id. at 184:22-185:3. After
21
     Erickson was terminated, Brown told the TBMs that the RIF decision “had all been determined
22
     by the HR department.” Lenoue Dep. at 111:1-10.
23

24

25
      7   Brown never rated Erickson’s as “developing” in any aspect of her 2017 ride alongs.
26    8Biogen objected to Plaintiff’s Discovery of information on prior RIFS and with the Court’s ruling on the
      parties’ LCR 37 motion the 30(b)(6) depositions on this topic are scheduled for early September 2019.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 10
                                                                                          LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                       GORDON THOMAS HONEYWELL LLP
                                                                                 1201 PACIFIC AVENUE, SUITE 2100
                                                                                      POST OFFICE BOX 1157
                                                                                TACOMA, WASHINGTON 98401-1157
                                                                            (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 11 of 27



 1                                            III.   ANALYSIS

 2          The Ninth Circuit “has set a high standard for the granting of summary judgment in
 3
     employment discrimination cases.” Schnidrig v. Columbia Mach., Inc., 80 F.3d 1406, 1410
 4
     (9th Cir. 1996).    “We require very little evidence to survive summary judgment in a
 5
     discrimination case, because the ultimate question is one that can only be resolved through a
 6
     searching inquiry-one that is most appropriately conducted by the factfinder, upon a full
 7

 8
     record.” Id. (internal quotations and citations omitted).      Washington law is in accord.

 9   Scrivener v. Clark Coll., 181 Wn.2d 439, 445, 334 P.3d 541 (2014).

10          A plaintiff may defeat summary judgment by offering direct or circumstantial evidence
11   “that a discriminatory reason more likely motivated the employer,” or “that the employer’s
12
     proffered explanation is unworthy of credence because it is internally inconsistent or
13
     otherwise not believable.” Anthoine v. North Central Counties Consortium, 605 F.3d 740, 753
14
     (9th Cir. 2010). Direct evidence includes “clearly sexist, racist, or similarly discriminatory
15
     statements or actions by the employer.” Coghlan v. Am. Seafoods Co., 413 F.3d 1090, 1095
16

17   (9th Cir. 2005). Only a small amount of direct evidence creates an issue of material fact as to

18   pretext. Id. Circumstantial evidence that tends “to show that the employer’s proffered motives

19   were not the actual motives because they are inconsistent or otherwise not believable.”
20
     Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1222 (9th Cir.1998); Alonso v. Qwest
21
     Commc’ns Co., LLC, 178 Wn. App. 734, 743, 315 P.3d 610, 616 (2013). When it is alleged
22
     that a RIF was discriminatory, “the plaintiff may establish her prima facie case by
23
     demonstrating: (1) that she belongs to a protected class; (2) that she was discharged from a
24

25
     job for which she was qualified; and (3) that others not in her protected class were treated

26   more favorably.” Washington v. Garrett, 10 F.3d 1421, 1434 (9th Cir. 1993).


      PLAINTIFF’S OPP TO DEF SJ MOTION - 11
                                                                              LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                           GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
                Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 12 of 27



 1            The evidence outlined above, supports a case of retaliation in violation of state and

 2   federal law, as well as discrimination based on disability and gender.9 Erickson was subjected
 3
     to the adverse employment action of termination. The only factual issue is whether her
 4
     selection was for legitimate reasons as Biogen claims, or whether illegal retaliation or
 5
     discrimination were factors – a question the factfinder must determine at trial.
 6
     A.          Biogen Retaliated Against Erickson In Violation of WLAD and ADA
 7
                 “To establish a prima facie case of retaliation under the ADA or WLAD, a plaintiff
 8
     must show (1) that he or she engaged in or was engaging in activity protected by the ADA or
 9

10
     WLAD, (2) the employer subjected him or her to an adverse employment decision, and (3) that

11   there was a causal link between the protected activity and the employer’s action.”

12   Steenmeyer v. Boeing Co., 92 F. Supp. 3d 1024, 1031 (W.D. Wash. 2015). On the third

13   element, “if the employee establishes that he or she participated in an opposition activity, the
14   employer knew of the opposition activity, and he or she was discharged, then a rebuttable
15   presumption is created in favor of the employee that precludes us from dismissing the
16
     employee’s case.” Kahn v. Salerno, 90 Wn. App. 110, 131, 951 P.2d 321 (1998). Federal
17
     law applies a “but for” causation standard for retaliation. Univ. of Tex. Sw. Med. Ctr. v. Nassar,
18
     __ U.S. __, 133 S.Ct. 2517, 2533 (2013). However, under the WLAD, a “substantial factor”
19
     standard applies. Allison v. City of Seattle, 118 Wn.2d 79, 89 n.3, 96 (1991). Also, unlike
20
     claims for discrimination, there is no need to prove that a plaintiff was actually disabled in
21
     order to pursue a cause of action for retaliation. Shellenberger v. Summit Bancorp, Inc., 318
22

23
     F.3d 183, 188 (3d Cir. 2003) (“. . . we note that Shellenberger’s failure to establish that she

24   was disabled does not prevent her from recovering if she can establish that her employer

25   terminated her because she engaged in activity protected under the ADA.”).

26
      9   Erickson pleaded a claim for age discrimination, but she withdraws this claim at this time.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 12
                                                                                            LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                         GORDON THOMAS HONEYWELL LLP
                                                                                   1201 PACIFIC AVENUE, SUITE 2100
                                                                                        POST OFFICE BOX 1157
                                                                                  TACOMA, WASHINGTON 98401-1157
                                                                              (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 13 of 27



 1
            Here, Erickson engaged in activity protected under the WLAD and ADA by reporting
 2
     Brown’s commentary regarding her inability to do her job and suggesting that she seek
 3
     alternate employment because of her migraines, and also reporting Brown’s favorable
 4
     treatment of male TBMs. Erickson Decl. at ¶ 15; Palacio Dep. at 158:5-10. Erickson first
 5
     reported these concerns to Palacio in January 2018 and was identified for termination that
 6

 7
     same month. 30(b)(6) Brown Dep. at 21:5-24:5; Ex. 21. There is sufficient evidence of

 8   causation because Biogen knew of Erickson’s reports and actions when it decided to

 9   terminate her employment. All three employees involved in the termination decision (Brown,

10   Allison, and Palacio) were aware of Erickson’s reports of false claims concerns, and
11   disability/gender discrimination concerns: Allison counseled Brown regarding Erickson’s
12   reports of her disparate treatment of male over female TBMs. Brown directly raised the false
13
     claims concerns with Brown and Allison and raised all her concerns with Palacio and Curto.
14
     Brown Dep. at 90:1-17; 100:6-10; Allison Dep. at 183:1-184:15; Palacio Dep. at 69:1-22.
15
     B.     Biogen’s Claimed Reason For Erickson’s Termination Is Pretext
16
            Using the circumstantial evidence test, the burden now shifts to Biogen to produce
17
     evidence of a legitimate non-discriminatory, non-retaliatory reason for Erickson’s termination.
18
     Boyd v. State, Dep't of Soc. & Health Servs., 187 Wn. App. 1, 12 (2015). The requirement is
19

20
     not a given. Davis v. Team Elec. Co., 520 F.3d 1080, 1094 (9th Cir. 2008) (holding “To meet

21   its burden, the employer must explain why it selected the plaintiff in particular for the layoff.”).

22   Critically, any purported legitimate reason must be the reason actually relied upon by the

23   decisionmaker, not merely a post-facto reason articulated by counsel with the benefit of
24   hindsight, a developed record, and knowledge of the law. Sabree v. United Bhd. of Carpenters
25   & Joiners Local No. 33, 921 F.2d 396, 404 (1st Cir. 1990) (“a defendant may not invent a
26
     post hoc rationalization for its actions at the rebuttal stage of the case.”) (collecting cases).

      PLAINTIFF’S OPP TO DEF SJ MOTION - 13
                                                                                 LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                              GORDON THOMAS HONEYWELL LLP
                                                                        1201 PACIFIC AVENUE, SUITE 2100
                                                                             POST OFFICE BOX 1157
                                                                       TACOMA, WASHINGTON 98401-1157
                                                                   (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 14 of 27



 1
     Rather, the employer must “point to specific facts” the decisionmaker “had at the time the
 2
     decision was made that would justify its belief in the proffered reason.” Brooks v. Davey Tree
 3
     Expert Co., 478 F. App'x 934, 943 (6th Cir. 2012). See also; E.E.O.C. v. Alton Packaging Corp.,
 4
     901 F.2d 920, 925 (11th Cir. 1990) (the “reason must include the fact that the decision-
 5
     maker knew that [reason].”). The Washington Supreme Court clarified: “An employee may
 6

 7
     satisfy the pretext prong by offering sufficient evidence to create a genuine issue of material

 8   fact either (1) that the defendant’s reason is pretextual or (2) that although the employer’s

 9   stated reason is legitimate, discrimination nevertheless was a substantial factor motivating

10   the employer.” Scrivener, 181 Wn.2d at 446-47. An “employee is not required to produce
11   evidence beyond that offered to establish the prima facie case.” Rice v. Offshore Sys., Inc.,
12   167 Wn. App. 77, 89, 272 P.3d 865, 872 (2012). A plaintiff must “demonstrate a triable
13
     question of fact as to whether the explanations put forward by the [employer] are mere
14
     pretexts for retaliatory animus.” Kerr v. Jewell, 549 F. Appx/ 635, 639 (9th Cir. 2013). But the
15
     Ninth Circuit has “repeatedly cautioned . . . that a plaintiff’s burden to raise a triable issue of
16
     pretext is hardly an onerous one.” Id. (internal quotations omitted). Moreover,
17
     “[c]ircumstantial evidence of pretext must be considered cumulatively” and “a court must not
18
     ignore a plaintiff’s prima facie evidentiary showing at the pretext stage of the McDonnell
19

20
     Douglas analysis.” Cortes v. Cty. of Santa Clara, No. 13-16996, 2016 WL 240624, at *1 (9th

21   Cir. 2016). While Biogen claims Erickson was terminated because she was the weakest

22   among her peers this is unpersuasive for many reasons as discussed below.

23            1. Biogen’s Claims About Erickson’s Performance Are Untrue
24            Biogen’s inconsistencies about subjective performance is evidence of pretext.
25   Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000) (trier of fact may
26
     “infer the ultimate fact of discrimination from the falsity of the employer’s explanation”); Hill v.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 14
                                                                                 LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                              GORDON THOMAS HONEYWELL LLP
                                                                        1201 PACIFIC AVENUE, SUITE 2100
                                                                             POST OFFICE BOX 1157
                                                                       TACOMA, WASHINGTON 98401-1157
                                                                   (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 15 of 27



 1
     BCTI Income Fund-I, 144 Wn.2d 172, 185, 23 P.3d 440 (2001) (same; quoting and adopting
 2
     Reeves). Here, Erickson had a 2/2 OPR rating in her final reviews before termination, which is
 3
     defined as meeting Biogen’s “high expectations for delivering results,” meeting or exceeding
 4
     “high expectations for most goals,” and consistently meeting the “high expectations” of the
 5
     core behaviors of the position. Ex. 5 at 1264. In Erickson’s final review, Brown noted
 6

 7
     Erickson’s “solid command of [her] business with strong territory and account planning,

 8   analysis, management and collaboration” in her TBM role. Ex. 8 at 1943. However, Erickson

 9   was already identified for termination before receiving that final 2/2 rating and the false claim

10   later given to justify the termination was that she was incapable of selling the Biogen portfolio
11   in a confident manner. Allison Dep. at 162:12-163:11; Brown Dep. at 159:5-11.
12
              2. Biogen’s Reliance Wholly on Subjective Criticism Is Evidence of Pretext
13
            An employer relying simply on subjective criticisms suggests pretext. Lilly v. Harris-
14
     Teeter Supermarket, 842 F.2d 1496, 1506 (4th Cir. 1988); Zacharias v. Guardsmark, LLC,
15
     2013 WL 136240 (D. Minn. 2013) (subjective reasons easily fabricated.); Perfetti v. First Nat.
16
     Bank of Chicago, 950 F.2d 449, 457 (7th Cir.1991) (discussing use of “subjective factors to
17
     camouflage      discrimination”).   Subjective   practices   are    “particularly      susceptible        to
18
     discriminatory abuse and should be closely scrutinized.” Warren, 58 F.3d at 443. The
19

20
     subjective nature of an employer’s decision can be considered as circumstantial evidence of

21   pretext. Bergene v. Salt River Project Agr. Imp. and Power Dist., 272 F.3d 1136, 1142 (9th

22   Cir. 2001). Here, Erickson was objectively ranked second-highest among her peers in sales.

23   Brown 30(b)(6) Dep. at 42:8-43:19; Ex. 9. However, based on Brown’s subjective opinions,
24   Erickson was selected as the weakest. Brown 30(b)(6) Dep. at 29:17-21. Brown did not refer
25   to sales data, performance reviews, field ride along reports, or any objective documentation.
26
     Id. at 28:2-8. Allison and Palacio ratified Brown’s decision without question.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 15
                                                                                 LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                              GORDON THOMAS HONEYWELL LLP
                                                                        1201 PACIFIC AVENUE, SUITE 2100
                                                                             POST OFFICE BOX 1157
                                                                       TACOMA, WASHINGTON 98401-1157
                                                                   (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 16 of 27



 1            3. Biogen’s Failure to Follow Its Own Policies Is Evidence of Pretext

 2          By offering evidence that Biogen deviated from its established policy or practice in a

 3   manner that worked to her disadvantage, Erickson creates a material issue of fact as to
 4   pretext. Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1116-17 (9th Cir. 2011) (citing
 5   Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1214 (9th Cir.2008); Johnson v. Lehman,
 6
     679 F.2d 918, 922 (D.C. Cir. 1982) (finding employer’s departure from internal procedures
 7
     probative evidence of pretext)). Violating policy is evidence of pretext. Brennan v. GTE Gov’t
 8
     Sys. Corp., 150 F.3d 21, 29 (1st Cir. 1998) (deviation from policy may show pretext); Lake v.
 9
     Yellow Transp., Inc., 596 F.3d 871, 874 (8th Cir. 2010) (accord). Here, Brown chose Erickson
10
     for termination without reviewing any of the guidelines provided by Biogen for assessing TBM
11
     performance. Brown 30(b)(6) Dep. at 28:2-8. These guidelines are to be used during
12

13
     performance reviews to ensure an objective, comprehensive assessment of each TBM and

14   provide definitions to apply in competitively ranking TBMs as compared with their peers every

15   six months. Ex. 5 at BGN001255. Brown referred to these guidelines in doing performance

16   evaluations, but she did not refer to them in selecting Erickson for termination. Brown Dep. at
17   110:9-21. Additionally, in prior RIFs employees with less tenure were selected before
18   employees with more tenure. Volkmann Dep. at 47:6-48:9. In the 2018 RIF, tenure was not
19
     considered because Brown decided to terminate Erickson based on her subjective opinion.
20
     30(b)(6) Brown Dep. at 13:1-14:2; 21:5-24:5.
21
              4. Biogen’s Failure to Investigate Erickson’s Reports Is Evidence of Pretext
22
              The lack of investigation into the reports made by Erickson is strong evidence of
23
     retaliation. Boyd, 187 Wn. App. at 873 (WSH failed to conduct a “thorough independent
24
     investigation” before discipline which supported pretext); Trujillo v. PacificCorp., 524 F.3d
25

26   1149, 1160 (10th Cir. 2008) (employer failed to interview key witnesses.); Topper v.


      PLAINTIFF’S OPP TO DEF SJ MOTION - 16
                                                                               LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                            GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 17 of 27



 1   Northwest Mechanical, Inc., 968 F.Supp.2d 1001, 1022-1027 (S.D. Iowa 2013) (finding “the

 2   investigation was so limited it is unlikely it was conducted in good faith.”). Here, there is
 3
     strong evidence of pretext based on Biogen’s complete failure to investigate Erickson’s
 4
     reports regarding Brown. First, Volkmann reports Brown in November 2017 to Allison.
 5
     Volkmann Dep. at 55:5-56:1. Allison does not follow up on this report. Id. at 107:11-20.
 6
     Erickson reports the same issue two months later to Palacio, at which time Palacio and Allison
 7

 8
     discuss the report. Palacio Dep. at 47:12-48:13. Without speaking with Volkmann or Erickson

 9   again, Palacio and Allison determine Volkmann’s report was on behalf of Erickson, and thus

10   that Erickson’s report was not justified. Id. at 46:22-47:24; 70:19-71:25. Instead of
11   investigating two employees’ reports of gender discrimination, Palacio and Allison opt for
12
     verbal “coaching” of Brown. Allison Dep. at 183:1-184:15; Palacio Dep. at 69:1-22. This
13
     process violates Biogen’s 13-step investigations protocol. See Ex. 20.
14
              5. The Timing of Biogen’s decision to terminate Erickson is Evidence of Pretext
15
            Finally, the timing of adverse actions is evidence of retaliation. Korslund v. Dyncorp Tri-
16
     Cities Servs., Inc., 121 Wn. App. 295, 329, aff'd, 156 Wn.2d 168 (2005) (“This temporal
17
     proximity of events is circumstantial evidence of retaliation.”); Davis., 520 F.3d at 1094
18

19
     (“causation can be inferred from timing alone where an adverse employment action follows on

20   the heels of protected activity”).       The Ninth Circuit has recognized that in some cases

21   “causation can be inferred from timing alone where an adverse employment action follows on

22   the heels of protected activity.” Villiarimo v. Aloha Island Air., Inc., 281 F.3d 1054, 1064–65
23   (9th Cir. 2002). See also, Dawson v. Entek Intern., 630 F.3d 928, 936 (9th Cir. 2011) (“the
24   gravity of Dawson’s complaints coupled with the time frame are such that a reasonable trier of
25
     fact could find in favor of Dawson on his retaliation claim.”); Bell v. Clackamas Cnty., 341 F.3d
26
     858, 862–864, 866 (9th Cir. 2003) (temporal proximity sufficient where plaintiff had positive

      PLAINTIFF’S OPP TO DEF SJ MOTION - 17
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 18 of 27



 1
     training scores prior to complaint of racial harassment, but poor reviews, suspension, and
 2
     termination closely followed plaintiff's complaint). Here, the proximity in time between
 3
     Erickson's December 2017 ethics complaint, January 2018 report regarding Brown, and the
 4
     January 2018 termination decision is sufficient evidence for a jury to find causation.
 5

 6    C.      Biogen Retaliated Against Erickson in Violation of the FCA

 7          Federal law prohibits retaliation in response to lawful acts by an employee in

 8   furtherance of an action under the FCA. 31 U.S.C. § 3730(h). It is a violation of the FCA when

 9   someone “knowingly presents, or causes to be presented, a false or fraudulent claim for
10
     payment or approval.” See 31 U.S.C. § 3729(a)(1)(A). “A plaintiff alleging an FCA retaliation
11
     claim need not show that the defendant actually submitted a false claim to the government,
12
     only that he reasonably suspected as much.” Sicilia v. Boeing Co., 775 F. Supp. 2d 1243,
13
     1249 (W.D. Wash. 2011). The three elements to an FCA relation claim are: (1) the plaintiff
14

15   engaged in activity protected by the statute; (2) the employer knew the plaintiff engaged in

16   protected activity; and (3) the employer discriminated against the plaintiff because of the

17   protected activity. Moore v. California Inst. of Tech. Jet Propulsion Lab., 275 F.3d 838, 845
18   (9th Cir. 2002). Under federal law, “pharmaceutical manufacturers are generally prohibited
19
     from promoting off-label uses of their products if the off-label marketing is false or misleading,
20
     or if it evidences that a drug is intended for such off-label use and is therefore ‘misbranded.’”
21
     U.S. ex rel. Polansky v. Pfizer, Inc., 822 F.3d 613, 615 (2d Cir. 2016) (quoting 21 U.S.C. §
22
     352(f)(1)); see also, United States ex rel. Solis v. Millennium Pharm., Inc., 885 F.3d 623, 625
23

24   (9th Cir. 2018) (reversing the dismissal of part of claim where employee “alleged that his

25   former employers violated state laws and the False Claims Act (FCA) by promoting dangerous

26   off-label uses of Integrilin . . ..”); U.S. ex rel. Bergman v. Abbot Labs., 995 F. Supp. 2d 357,

      PLAINTIFF’S OPP TO DEF SJ MOTION - 18
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 19 of 27



 1   367 (E.D. Pa. 2014) (denying motion to dismiss FCA case based on allegation that “through its

 2   false and misleading marketing, [defendant] knowingly caused physicians to submit claims for
 3
     reimbursement for off-label uses that did not meet the requirement for payment of medical
 4
     necessity, it is liable for causing the submission of false claims under the FCA.”).
 5
              Here, Erickson discovered her territory partner provided a Biogen START form to a
 6
     hematologist to order ZINBRYTA for a Medicare patient for an off-label use treating aplastic
 7

 8
     anemia. Erickson Decl. at ¶ 9. Erickson was aware the Biogen START form would require the

 9   physician to falsely “certify that the rationale for prescribing ZINBRYTA therapy is for a primary

10   diagnosis of ICD-9:340/ICD-9:340/ICD-10:G35 [Multiple sclerosis]. . . .” Ex. 14. Erickson
11   opposed this event to Lykins, Brown, Allison, the compliance helpline, in house counsel Curto,
12
     and HR Manager Palacio. Erickson Decl. at ¶¶ 10-15. The physician in fact submitted the
13
     START form on behalf of the Medicare patient falsely certifying Zinbryta would be used to treat
14
     MS when it was intended to treat aplastic anemia. Ex. 19. Biogen had to ensure a commission
15
     was not paid on that sale. Brown Dep. at 90:1-92:7.
16

17          Biogen relies on two cases: Sicilia v. Boeing Co., 775 F. Supp. 2d 1243, 1254 (W.D.

18   Wash. 2011) and U.S. ex rel. Hopper v. Anton, 91 F.3d 1261, 1266 (9th Cir. 1996). In Sicilia,

19   the Court dismissed the FCA retaliation case, finding there was no objective basis to think
20
     Boeing violated the FCA, reasoning that the plaintiff failed to demonstrate any false claim,
21
     certification, intentional lie, or government contract contingent on certification. Sicilia, 775 F.
22
     Supp. 2d at 1254. Because the plaintiff could show “no nexus to the FCA,” the court
23
     concluded “his belief that Boeing was defrauding the government is objectively
24

25
     unreasonable.” Id. In contrast to Sicilia, Erickson was investigating the off-label use of a drug

26   that would require the prescribing physician to falsely certify to Medicare that the drug was


      PLAINTIFF’S OPP TO DEF SJ MOTION - 19
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 20 of 27



 1   being ordered for its on-label use. Erickson investigated a specific example of this event,

 2   Biogen has claimed attorney-client privilege over the investigation it performed into Erickson’s
 3
     report, and Biogen took action to strip the sales employee of the commission following the
 4
     report. In contrast to Sicilia, Erickson’s report, if true, would be a specific violation of the FCA.
 5
            Biogen also relies on U.S. ex rel. Hopper v. Anton, 91 F.3d 1261, 1266 (9th Cir. 1996),
 6
     where the plaintiff was an educator who claimed a school district submitted false claims to
 7

 8
     the government actionable under the FCA by (1) annually submitting reports reconciling actual

 9   enrollment with predicted enrollment; (2) cashing checks received for special education,

10   derived in part from federal funding; and (3) submitting certificates certifying that the district
11   would meet all state and federal laws and regulations. The Ninth Circuit affirmed the dismissal
12
     reasoning that “the School District did not make a certification which could constitute a ‘false
13
     claim’ under the Act, much less a false statement which caused the United States to provide
14
     an improper benefit.” Id. at 12166. The court also determined that the claim for retaliation
15
     was unsupported for similar reasons, holding the employee “was not investigating fraud” and
16

17   that “the thrust of her complaints was that the School District was failing to meet its IDEA

18   obligations to its students. Correcting regulatory problems may be a laudable goal, but one not

19   actionable under the FCA in the absence of actual fraudulent conduct.” Id. at 1269. In
20
     contrast to Hopper, Erickson was investigating a specific example of false certification to
21
     Medicare, which would be a fraudulent act under the FCA. Biogen’s claim that Erickson’s
22
     activities are objectively unreasonable is belied by its own action of stripping the commission
23
     on the sale at issue, its own internal policies to avoid this type of scenario, and the
24

25
     prohibitions on false claims and false statements set forth by 31 U.S.C. § 3729(a)(1)(A)-(B)

26   (creating liability for when a party “knowingly presents, or causes to be presented, a false or


      PLAINTIFF’S OPP TO DEF SJ MOTION - 20
                                                                                   LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                GORDON THOMAS HONEYWELL LLP
                                                                          1201 PACIFIC AVENUE, SUITE 2100
                                                                               POST OFFICE BOX 1157
                                                                         TACOMA, WASHINGTON 98401-1157
                                                                     (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 21 of 27



 1   fraudulent claim for payment or approval; [or] knowingly makes, uses, or causes to be made

 2   or used, a false record or statement material to a false or fraudulent claim[.]”).
 3
              Next, Biogen makes the factually inaccurate claim that it could not have retaliated
 4
     against Erickson because the individuals involved in the termination decision were unaware of
 5
     her Zinbryta report. Dkt 50 at 22. However, Erickson directly communicated with Brown and
 6
     Allison through her opposition to the Zinbryta sale. Erickson Decl. at ¶¶ 10-12. Additionally,
 7

 8
     Brown concedes that attorney Curto spoke with her in the scope of his investigation into

 9   Erickson’s claims and she was directed to take action to stop any commission payments on

10   the START form. Brown Dep. at 90:1-92:7. Biogen has asserted privilege over the content of
11   these communications and neither Curto nor Brown have disclosed the content of these
12
     communications. See Dkt. No. 40 at 5 (holding “Defendant has not waived its attorney-client
13
     privilege with respect to Mr. Curto’s investigation into Plaintiff’s allegations involving an FCA
14
     violation.”). As recognized by the Ninth Circuit, “[t]he privilege which protects attorney-client
15
     communications may not be used both as a sword and a shield.”                     Columbia Pictures
16

17   Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1196 (9th Cir. 2001).

18   Therefore, “‘where the party claiming privilege during discovery wants to testify at the time of

19   trial, the court may ban that party from testifying on the matters claimed to be privileged.’” Id.
20
     (quoting William A. Schwarzer, et al., Federal Civil Procedure Before Trial, ¶11:37 at 11–29
21
     (2000)). Finally, Palacio knew of Erickson’s claims because she discussed them directly with
22
     her in January and February 2018. Palacio Dep. at 143:14-148:8 Brown, Allison, and Palacio
23
     made the decision to terminate Erickson in the 2018 RIF.
24

25

26


      PLAINTIFF’S OPP TO DEF SJ MOTION - 21
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 22 of 27



 1    D.      Biogen Discriminated on a Perceived Disability In Violation of WLAD and ADA

 2          In order to present a prima facie claim for violating the ADA, a “Plaintiff ‘must show

 3   that (1) [he] is a disabled person within the meaning of the ADA; (2) [he] is a qualified
 4   individual, meaning [he] can perform the essential functions of [his] job; and (3) Defendant
 5   terminated [him] because of [his] disability.’” Kirbyson v. Tesoro Refining, 795 F. Supp. 2d
 6
     930, 942 (N.D. Cal. 2011). Migraines have been recognized as a disability by this Court under
 7
     the WLAD and the ADA. See Stewart v. Snohomish County PUD No. 1, 2017 WL 2665105 at *
 8
     8-9 (W.D. Wash. June 21, 2017). However, with a “perceived” or “regarded as” disability
 9
     discrimination claim, the plaintiff “meets the requirement of “being regarded as having such
10
     an impairment” if she “establishes that he or she has been subjected to an action prohibited
11
     under this chapter because of an actual or perceived physical or mental impairment whether
12

13
     or not the impairment limits or is perceived to limit a major life activity.” 42 U.S.C.

14   § 12102(3)(A); Nunies v. NIE Holdings, Inc., 908 F.3d 428, 434 (9th Cir. 2018) (emphasis

15   added). While under federal law, the perceived impairment cannot be “transitory and minor,”

16   this is statutorily defined as “an impairment with an actual or expected duration of 6 months
17   or less.” 42 U.S.C.A. § 12102(3)(B). Under Washington law, “it is enough to show that the
18   employer discriminated against the plaintiff because it perceived the plaintiff to be suffering
19
     from an impairment”, whether one in fact exists. Taylor v. Burlington Northern RR Holdings,
20
     Inc., 2019 WL 3023161 (Wash. July 11, 2019); RCW 49.60.040(7)(a)(iii). WLAD broadly
21
     explains that “[a] disability exists whether it is temporary or permanent, . . ., or whether or not
22
     it limits the ability to work generally or work at a particular job or whether or not it limits any
23
     other activity within the scope of this chapter.” RCW 49.60.040(7)(b).
24
            Here, Erickson has suffered from migraines for approximately ten years that present as
25

26
     a sharp, stabbing pain in her eyes paired with pounding pain in her head and neck, and which


      PLAINTIFF’S OPP TO DEF SJ MOTION - 22
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 23 of 27



 1
     on a pain scale of 1 to 10 often are at a level of 8. Erickson Decl. at ¶ 5; Galvon Decl. at ¶¶ 3-
 2
     4. Erickson’s migraines are severely debilitating and can be of substantial duration. Galvon
 3
     Decl. at ¶¶4-5. Erickson has a disability and Brown treated her as having a disability by
 4
     making comments about her health and choosing her for termination.
 5

 6
      E.      Biogen Discriminated Based on Gender In Violation of WLAD and Title VII

 7
              Under the circumstantial evidence test, and in the context of a reduction in force, a

 8   plaintiff can prove gender discrimination by showing “(1) that she belongs to a protected

 9   class; (2) that she was discharged from a job for which she was qualified; and (3) that others

10   not in her protected class were treated more favorably.” Washington, 10 F.3d at 1434.
11   Indeed, “[a] plaintiff laid off during a reduction in force will generally have to rely on evidence
12   giving rise to an inference of discrimination . . . because the plaintiff is unlikely to have been
13
     replaced.” Schechner v. KPIX-TV, 686 F.3d 1018, 1023 (9th Cir. 2012). “This inference can
14
     be established by showing the employer had a continuing need for [their] skills and services in
15
     that [their] various duties were still being performed,” or by showing “that others not in [their]
16
     protected class were treated more favorably.” Coleman v. Quaker Oats Co., 232 F.3d 1271,
17
     1281 (9th Cir. 2000) (internal quotations and citations omitted). Likewise, the WLAD applies
18
     the McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973) test in a non-rigid fashion.
19

20
     Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas Cty., 189 Wn.2d 516, 532, (2017).

21          Here, Erickson is female, was discharged from her job after receiving routinely positive

22   performance reviews, and her male colleague with less tenure took over her sales territory

23   after she was terminated. Brown Dep. at 184:3-15. This occurred after Erickson reported
24   concerns of gender and disability discrimination from the same manager who made the
25   subjective decision to terminate her employment.
26


      PLAINTIFF’S OPP TO DEF SJ MOTION - 23
                                                                                LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 24 of 27



 1    F.      Erickson’s Termination Violates Public Policy

 2          Because the tort is a narrow exception to at will employment, wrongful discharge
 3   claims were traditionally limited to four recognized scenarios, one of which is where
 4
     employees are fired in retaliation for reporting employer misconduct, i.e., whistleblowing.
 5
     Gardner v. Loomis Armored Inc., 128 Wn.2d 931, 936 (1996) (citing Dicomes v. State, 113
 6
     Wn.2d 612, 618 (1989)). Situations that do not fall into these four traditional may still be
 7
     covered, subject to the four-part Perritt test adopted by the Washington Supreme Court in
 8

 9   Gardner. Id. at 940. Because this case falls into whistleblowing, one of the four traditionally

10   recognized categories of termination in violation of public policy, a Perritt analysis, and by

11   extension an overriding justification argument, is inapplicable here. Martin v. Gonzaga
12
     University, 425 P.3d 837, 842-44 (2018), holds that a Perritt analysis is not applied where
13
     the public policy-linked conduct fits squarely within one of the four traditionally recognized
14
     categories. This clarified earlier inconsistencies on this issue. Martin held that “the Court of
15
     Appeals erred by applying the Perritt test instead of using the standard enunciated in
16

17
     Thompson and further refined in Wilmot v. Kaiser Aluminum & Chemical Corp., 118 Wn.2d

18   46, 821 P.2d 18 (1991).” Id. at 843-44.

19            In any of the four traditional public policy scenarios, a prima facie case requires only
20   two parts: First, the Plaintiff “has the burden to show that his ‘discharge may have been
21
     motivated by reasons that contravene a clear mandate of public policy.’” Id. at 844 (quoting
22
     Thompson, 102 Wn.2d at 232). “The question of what constitutes a clear mandate of public
23
     policy is one of law and can be established by prior judicial decisions or constitutional,
24
     statutory, or regulatory provisions or schemes.” Martin, 425 P.3d at 844; Dicomes, 113
25

26   Wn.2d at 617. Second, the Plaintiff must “show that the public-policy-linked conduct was a


      PLAINTIFF’S OPP TO DEF SJ MOTION - 24
                                                                               LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                            GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 25 of 27



 1   ‘significant factor’ in the decision to discharge the worker.” Martin, 425 P.3d at 844 (quoting

 2   Wilmot, 118 Wn.2d at 75). “The plaintiff must first establish a prima facie case by producing
 3
     evidence that the public-policy-linked conduct was a cause of the firing, and may do so by
 4
     circumstantial evidence.” Id. (emphasis added). If the plaintiff succeeds in presenting a prima
 5
     facie case, and the employer puts forth a legitimate reason, the plaintiff then must show
 6
     pretext either by showing that the reason is pretextual, or by showing that even if the
 7

 8
     employer’s stated reason is legitimate, “the public-policy-linked conduct was nevertheless a

 9   substantial10 factor in motivating the employer to discharge the worker.” Id.

10            In the Medicaid context, Washington law prohibits any person, including corporations,
11   from knowingly presenting a “fraudulent claim for payment,” causing a “a false record or
12
     statement material to a false or fraudulent claim” to occur, or conspiring to do the same. RCW
13
     74.66.020(1). Furthermore, the CPA can be violated when a drug company engages in “unfair
14
     or deceptive trade practice by failing to warn the physician of the dangers of its drug about
15
     which it had knowledge.” Washington State Physicians Ins. Exch. & Ass'n v. Fisons Corp., 122
16

17   Wn.2d 299, 311, 858 P.2d 1054, 1060 (1993). Here, Biogen’s termination of Erickson is

18   contrary to RCW 74.66.090 and the clear public policy established by RCW Chapter 74.66

19   and the FCA. Erickson has a claim as a matter of public policy for the same reasons she has a
20
     claim for retaliation under the federal FCA. The Washington Consumer Protection Act also
21
     prohibits fraudulent acts by pharmaceutical companies and therefore Washington Court would
22
     recognize that any employee who speaks out against such actions, like Erickson, and is later
23
     terminated for this opposition would have a claim for termination in violation of public policy.
24

25

26
       The Washington Supreme Court uses both “significant” and “substantial” to refer to the standard of the
      10
      motivating factor for termination.

      PLAINTIFF’S OPP TO DEF SJ MOTION - 25
                                                                                     LAW OFFICES
      [2:18-cv-01029-JCC
      [4846-2819-0366]                                                  GORDON THOMAS HONEYWELL LLP
                                                                            1201 PACIFIC AVENUE, SUITE 2100
                                                                                 POST OFFICE BOX 1157
                                                                           TACOMA, WASHINGTON 98401-1157
                                                                       (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 26 of 27



 1                                            IV.   CONCLUSION

 2           Plaintiff respectfully requests that this Court deny Defendant’s motion.

 3           Dated this 26th day of August, 2019.
 4                                           GORDON THOMAS HONEYWELL LLP
 5
                                             By: /s/ Stephanie Bloomfield
 6                                                  Stephanie Bloomfield, WSBA No. 24251
                                                    sbloomfield@gth-law.com
 7                                                  James W. Beck, WSBA No. 34208
                                                    jbeck@gth-law.com
 8                                                  Janelle Chase-Fazio, WSBA No. 51254
                                                    jchasefazio@gth-law.com
 9
                                                    Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S OPP TO DEF SJ MOTION - 26
                                                                              LAW OFFICES
     [2:18-cv-01029-JCC
     [4846-2819-0366]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 2:18-cv-01029-JCC Document 61 Filed 08/26/19 Page 27 of 27



 1                                   CERTIFICATE OF SERVICE

 2
             I HEREBY CERTIFY that on this date, I served the attached pleading on all Counsel
 3
     of Record via CM/ECF electronic email service as follows:
 4
     Mike Griffin, WSBA No. 29103
 5
     Daniel P. Crowner, WSBA No. 37136
 6
     Jackson Lewis PC
     520 Pike Street, Ste. 2300
 7   Seattle, WA 98101
     (206) 626-6416 direct
 8   Michael.griffin@jacksonlewis.com
     Daniel.Crowner@jacksonlewis.com
 9

10
             DATED this 26th day of August, 2019.
11

12
                                                    /s/ Christine L. Scheall
                                                    Christine L. Scheall, Legal Assistant
13                                                  Gordon Thomas Honeywell LLP

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                               LAW OFFICES
     CERTIFICATE OF SERVICE - 1
     [4846-2819-0366]                                             GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
